TYLER DUPLIN and BONNIE DUPLIN, Appellants,
v.
AMANDA GRAHAM, Appellee.
No. 4D07-3580.
District Court of Appeal of Florida, Fourth District.
September 10, 2008
Kevin D. Franz and William S. Reese of Lane, Reese, Summers, Ennis & Perdomo, P.A., Coral Gables, for appellants.
Julie H. Littky-Rubin of Lytal, Reiter, Clark, Fountain & Williams, LLP., West Palm Beach, and Andrew J. Weinstein of Weinstein & Associates, P.A., Coral Springs, for appellee.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., GROSS, J., and TUNIS, DAVA J., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.